Exhibit 10.2


RESTRICTED STOCK UNIT AGREEMENT
Pursuant to the
CONSTELLATION BRANDS, INC.
LONG-TERM STOCK INCENTIVE PLAN
Name of Participant:
 
 
 
Grant Date:
 
 
 
Number of Restricted
Stock Units:




 
 
Vesting Dates:
____________(the “Initial Vesting Date”): 25% of the Restricted Stock Units
1st anniversary of the Initial Vesting Date: 25% of Restricted Stock Units
2nd anniversary of the Initial Vesting Date: 25% of Restricted Stock Units
3rd anniversary of the Initial Vesting Date: remaining balance of Restricted
Stock Units
 
 
Earliest Retirement Date:
(pursuant to Section 2(d))





Constellation Brands, Inc. (the “Company”) hereby awards to the designated
participant (“Participant”), Restricted Stock Units under the Company’s
Long-Term Stock Incentive Plan (the “Plan”). The principal features of this
Award are set forth above, including the date of grant of the Restricted Stock
Units (the “Grant Date”). This Award shall be effective on the Grant Date. The
Restricted Stock Units consist of the right to receive shares of Class A Common
Stock, par value $.01 per share, of the Company (“Shares”) and are subject to
the provisions of the Terms and Conditions of the Agreement and the Appendix, if
any, (together, the “Agreement”).
PLEASE BE SURE TO READ ALL OF THE SPECIFIC TERMS AND CONDITIONS OF THE
AGREEMENT. FOR EXAMPLE, IMPORTANT ADDITIONAL INFORMATION ON VESTING AND
FORFEITURE OF THE RESTRICTED STOCK UNITS COVERED BY THIS AWARD IS CONTAINED IN
SECTIONS 2 THROUGH 7 OF THE TERMS AND CONDITIONS. TO THE EXTENT ANY CAPITALIZED
TERMS USED IN THE TERMS AND CONDITIONS ARE NOT DEFINED HEREIN, THEY WILL HAVE
THE MEANING ASCRIBED TO THEM IN THE PLAN.
BY MY ELECTRONIC ELECTION TO ACCEPT THE TERMS AND CONDITIONS OF THIS GRANT OF
RESTRICTED STOCK UNITS (WHICH SERVES AS MY ELECTRONIC SIGNATURE OF THE
AGREEMENT), I AGREE THAT MY PARTICIPATION IN THE PLAN IS GOVERNED BY THE
PROVISIONS OF THE PLAN AND THE AGREEMENT (INCLUDING ITS TERMS AND CONDITIONS AND
THE APPENDIX, IF ANY, FOR MY COUNTRY OF RESIDENCE). IF I FAIL TO ACCEPT THE
TERMS AND CONDITIONS OF THIS AWARD WITHIN NINETY (90) DAYS OF THE GRANT DATE SET
FORTH ABOVE, THE COMPANY MAY DETERMINE THAT THIS AWARD HAS BEEN FORFEITED.





--------------------------------------------------------------------------------


2


TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AGREEMENT


1.Grant. The Company hereby awards to the Participant under the Plan as a
separate incentive and not in lieu of any salary or other compensation for his
or her services, an Award of Restricted Stock Units as of the Date of Grant
specified above, subject to all of the terms and conditions in the Agreement and
the Plan.
2.Vesting Schedule.
(a)Service. Except as otherwise provided under this Agreement, the Restricted
Stock Units shall vest in accordance with the Vesting Dates (as set forth on the
first page of this Agreement); provided, in each case, that the Participant
remains in continuous employment with the Company or its Subsidiaries until such
date. For Participants based outside of the United States, the Participant
ceases to be employed with the Company or its Subsidiaries on the later of (i)
the date that is the last day of any statutory notice of termination period
applicable to the Participant pursuant to applicable employment standards
legislation, and (ii) the date that is designated by the Company or any
Subsidiary as the last day of the Participant’s employment with the Company or
any Subsidiary, and the date that the Participant ceases to be employed by the
Company or its Subsidiaries specifically does not mean the date on which any
period of reasonable notice that the Company or any Subsidiary may be required
at law to provide to the Participant expires.
(b)Death or Disability. If the Participant dies or incurs a RSU Disability (as
defined below) while employed by the Company or its Subsidiaries prior to the
Final Vesting Date, any Restricted Stock Units that have not vested prior to the
date of the Participant’s death or RSU Disability shall immediately vest. “RSU
Disability” means a disability as defined under Treasury regulation section
1.409A-3(i)(4)(i)(A) which generally means that the Participant is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months.
(c)Change in Control. The Restricted Stock Units are subject to the following
rules in the event the Participant remains in continuous employment with the
Company or its Subsidiaries until the date of a change in control described in
this subsection, which rules shall apply in lieu of the default Change in
Control provisions under the Plan. Upon the occurrence of an event that: (A)
occurs before the Final Vesting Date; (B) is a Change in Control; and (C)
constitutes a change in ownership or effective control of the Company or a
change in the ownership of a substantial portion of the assets of the Company
within the meaning of Code Section 409A and the Treasury regulations and
guidance issued thereunder (a “RSU Change in Control”), any Restricted Stock
Units that have not vested prior to the date of the RSU Change in Control shall
immediately vest.
(d)Retirement. Subject to the requirements of Section 7(c), if the Participant
ceases to be employed by the Company and its Subsidiaries prior to the Final
Vesting Date as a result of the Participant's Retirement at any time on or after
the Earliest Retirement Date (as set forth on the first page of this Agreement),
any Restricted Stock Units that have not vested prior to the date of the
Participant's Retirement shall immediately vest on such Retirement. For purposes
of this Agreement:
(i)“Retirement” means the Participant ceases to be employed by the Company and
its Subsidiaries for any reason other than Cause, death or disability (including
but not limited to a RSU Disability) on or after the date the Participant
attains Retirement Eligibility with respect to this Award;





--------------------------------------------------------------------------------


3


(ii)“Retirement Eligibility” with respect to this Award means a Participant
attaining age sixty (60) and completing five (5) Full Years of continuous
employment with the Company and its Subsidiaries; and
(iii)“Full Year” means a twelve-month period beginning on the date of the
Participant’s commencement of service for the Company or a Subsidiary and each
anniversary thereof.
The Participant's continuous employment with the Company and its Subsidiaries
shall be determined by the Committee in its sole discretion (subject to Section
6 and other applicable requirements of Code Section 409A and the Treasury
regulations and guidance issued thereunder (“Section 409A”), to the extent
applicable).
(e)Leave of Absence. Unless otherwise determined by the Committee or required
under Section 409A, an authorized leave of absence pursuant to a written
agreement or other leave entitling the Participant to reemployment in a
comparable position by law or Rule shall not constitute a termination of
employment for purposes of the Plan and shall not interrupt the Participant's
continuous employment with the Company and its Subsidiaries unless the
Participant does not return at or before the end of the authorized leave or
within the period for which re-employment is guaranteed by law or Rule.
(f)Each date on which the Restricted Share Units (or portion thereof) vest in
accordance with this Agreement shall be considered a “Vesting Date”.
3.Committee Discretion. The Committee, in its absolute discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time; provided that, the time or
schedule of any amount to be settled pursuant to the terms of this Agreement
that provides for the deferral of compensation under Section 409A, may not be
accelerated except as otherwise permitted under Section 409A. If so accelerated,
such Restricted Stock Units shall be considered as having vested as of the date
specified by the Committee.
4.Forfeiture. Notwithstanding any default provision in the Plan to the contrary,
subject to all applicable laws, if the Participant ceases to be employed by the
Company or its Subsidiaries for any reason (including, but without limitation,
an event that results in the entity employing the Participant to cease to be the
Company or a Subsidiary) before the occurrence of a vesting event set forth in
Section 2 above, any unvested Restricted Stock Units shall be forfeited to the
Company.
5.Death of Participant. Any distribution or delivery to be made to the
Participant under the Agreement shall, if the Participant is then deceased, be
made to the Participant’s designated beneficiary, or if either no beneficiary
survives the Participant or the Committee does not permit beneficiary
designations, to the administrator or executor of the Participant’s estate. Any
designation of a beneficiary by the Participant shall be effective only if such
designation is made in a form and manner acceptable to the Committee. Any
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.
6.Code Section 409A. Notwithstanding any provision of this Agreement to the
contrary, in the event that any delivery of Shares to the Participant is made
upon, or as a result of the Participant’s termination of employment (other than
as a result of death), and the Participant is a “specified employee” (as that
term is defined under Section 409A) at the time the Participant becomes entitled
to delivery of such Shares, and provided further that the delivery of such
Shares does not otherwise qualify for an applicable exemption from Section 409A,
then no such delivery of such Shares shall be made to the Participant under this
Agreement





--------------------------------------------------------------------------------


4


until the date that is the earlier to occur of: (i) the Participant’s death, or
(ii) six (6) months and one (1) day following the Participant’s termination of
employment (the “Delay Period”). For purposes of applying the provisions of
Section 409A, each group of 25% of the total Restricted Stock Units granted
hereunder that would normally vest on the Initial Vesting Date and each
anniversary of the Initial Vesting Date thereafter under Section 2(a) shall be
treated as a separate payment. For purposes of this Agreement, to the extent the
Restricted Stock Units (or applicable portion thereof) are subject to the
provision of Section 409A, the terms “ceases to be employed”, “termination of
employment” and variations thereof, as used in this Agreement, are intended to
mean a termination of employment that constitutes a “separation from service”
under Section 409A.
Restricted Stock Units are generally intended to be exempt from Section 409A as
short-term deferrals and, accordingly, the terms of this Agreement shall be
construed to preserve such exemption. To the extent that Restricted Stock Units
granted under this Agreement are subject to the requirements of Section 409A,
this Agreement shall be interpreted and administered in accordance with the
intent that the Participant not be subject to tax under Section 409A. Neither
the Company nor any of its Subsidiaries, shall be liable to any Participant (or
any other individual claiming a benefit through the Participant) for any tax,
interest, or penalties the Participant might owe as a result of participation in
the Plan, and the Company and its Subsidiaries shall have no obligation to
indemnify or otherwise protect the Participant from the obligation to pay any
taxes pursuant to Section 409A, unless otherwise specified.
7.Settlement of Restricted Stock Units.
(a)Status as a Creditor. Unless and until Restricted Stock Units have vested in
accordance with Section 2 above, the Participant will have no settlement right
with respect to any Restricted Stock Units. Prior to settlement of any vested
Restricted Stock Units, the vested Restricted Stock Units will represent an
unfunded and unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company. The Participant is an unsecured general
creditor of the Company, and settlement of Restricted Stock Units is subject to
the claims of the Company’s creditors.
(b)Form and Timing of Settlement. Restricted Stock Units will be settled in the
form of Shares upon the vesting of the Restricted Stock Units pursuant to
Sections 2 and, if applicable, 6 above. Where a fractional Share would be owed
to the Participant upon the vesting of Restricted Stock Units, the Company may
(i) round up the Shares that are payable to the Participant to the nearest whole
number, or (ii) pay a cash payment equivalent in place of such fractional Share.
Upon issuance, Shares will be electronically transferred to an account in the
Participant’s name at the provider then administering the Plan as it relates to
the Restricted Stock Units. Subject to Section 7(c), the Shares to be issued
upon settlement will be issued as soon as practicable to the Participant
following each Vesting Date; provided that:
(i)such Shares will be issued no later than the date that is two and a half
(2.5) months from the end of the later of (i) the Participant’s tax year that
includes the Vesting Date, or (ii) the Company’s tax year that includes the
Vesting Date; and
(ii)for any Restricted Stock Units for which the Vesting Date is after the date
the Participant attains Retirement Eligibility and which would constitute a
“deferral of compensation” under Section 409A, Shares will be issued:
(A)on the applicable Vesting Date, as described in 2(a);





--------------------------------------------------------------------------------


5


(B)on the thirtieth (30th) day following the Participant’s termination of
employment as a result of Retirement, on or after the Earliest Retirement Date,
subject to the Delay Period (as described in Section 6) and the release (as
described in Section 7(c)) to the extent applicable;
(C)within thirty (30) days following a RSU Change in Control with respect to
Restricted Stock Units that vest as a result of a RSU Change in Control; or
(D)in the event of a Participant’s death or RSU Disability, within thirty (30
days of the date of death or RSU Disability.
(c)Execution of Separation Agreement and Release. The Company may require, in
its sole discretion, that Shares to be delivered as a result of the
Participant's Retirement shall only be delivered if the Participant executes and
delivers to the Company, a full general release, in a form acceptable to the
Company, releasing all claims, known or unknown, that the Participant may have
through the date of such release against the Company or its affiliates and such
release becoming legally effective and not subject to revocation within thirty
(30) days following the Participant's termination of employment. To the extent
applicable, if the requirements of the preceding sentence have not been met, the
Participant will not be entitled to receive any Shares under any Restricted
Stock Unit that would otherwise vest as a result of the Participant's
Retirement. The provisions of this Section 7(c) shall not affect the timing of
the issuance of Shares provided under Section 7(b)(ii)(B).
(d)Clawback. If the Company subsequently determines that it is required by law
to include an additional “clawback” or “recoupment” provision to outstanding
awards, under the Dodd-Frank Wall Street Reform and Consumer Protection Act or
otherwise, then such clawback or recoupment provision, or any related policy
implemented by the Company shall also apply to this Award, as applicable, as if
it had been included on the Date of Grant.
8.Dividend Equivalents.  During the period beginning on the Date of Grant and
ending on the date that Shares are issued in settlement of vested Restricted
Stock Units, the Participant will accrue dividend equivalents on Restricted
Stock Units equal to any cash dividend or cash distribution that would have been
paid on the Restricted Stock Unit had that Restricted Stock Unit been an issued
and outstanding Share of Class A Common Stock on the record date for the
dividend or distribution.  Such accrued dividend equivalents (i) will vest and
become payable upon the same terms and at the same time of settlement as the
Restricted Stock Unit to which they relate (and will be payable with respect to
any Shares that are issued or that are withheld pursuant to Section 9 in order
to satisfy Participant’s Tax-Related Items), (ii) will be denominated and
payable solely in cash and paid in such manner as the Company deems appropriate,
and (iii) will not bear or accrue interest.  Dividend equivalent payments, at
settlement, will be net of applicable federal, state, local and foreign income
and social insurance withholding taxes as provided in Section 9. Upon the
forfeiture of the Restricted Stock Units, any accrued dividend equivalents
attributable to such Restricted Stock Units will also be forfeited.
9.Responsibility for Taxes & Withholding. Regardless of any action the Company
or any of its Subsidiaries takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related items related to
the Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”), the Participant acknowledges that the
ultimate liability for all Tax-Related Items is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or any
of its Subsidiaries. The Participant further acknowledges that the Company
and/or its Subsidiaries (a) make no representations or undertakings regarding
the treatment of any Tax-Related Items in connection with any aspect to the
Restricted Stock Units, including, but not limited to, the grant, vesting





--------------------------------------------------------------------------------


6


or settlement of the Restricted Stock Units, the issuance of Shares upon
settlement of the Restricted Stock Units, the subsequent sale of Shares acquired
pursuant to such issuance and the receipt of any dividends and/or dividend
equivalents; and (b) do not commit to and are under no obligation to structure
the terms of any Award to reduce or eliminate Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Participant becomes subject to tax in more than one jurisdiction between the
date of grant and the date of any relevant taxable event, the Participant
acknowledges that Company and/or its Subsidiaries may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, the
Participant will pay or make adequate arrangements satisfactory to the Company
and/or its Subsidiaries to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company and/or its Subsidiaries, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:
(i)withholding from the Participant’s wages/salary or other cash compensation
paid to the Participant by the Company and/or its Subsidiaries; or
(ii)withholding from proceeds of the Shares acquired upon vesting/settlement of
the Restricted Stock Units either through a voluntary sale or through a
mandatory sale arranged by the Company (on Participant’s behalf pursuant to this
authorization); or
(iii)withholding in Shares to be issued upon vesting/settlement of the
Restricted Stock Units.
Notwithstanding anything to the contrary in the Plan, the Participant shall not
be entitled to satisfy any Tax-Related Item or withholding obligation that arise
as a result of the Agreement by delivering to the Company any shares of capital
stock of the Company. To avoid negative accounting treatment, the Company and/or
its Subsidiaries may withhold or account for Tax-Related Items by considering
applicable minimum statutory withholding amounts or other applicable withholding
rates. If the obligation for Tax-Related Items is satisfied by withholding in
Shares, for tax purposes, the Participant is deemed to have been issued the full
number of Shares attributable to the vested Restricted Stock Units,
notwithstanding that a number of Shares are held back solely for the purpose of
paying the Tax-Related Items due as a result of any aspect of the Participant’s
participation in the Plan.
The Participant shall pay to the Company and/or its Subsidiaries any amount of
Tax-Related Items that the Company and/or its Subsidiaries may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that will not for any reason be satisfied by the means previously
described. The Company may refuse to issue or deliver the Shares or the proceeds
of the sale of Shares if the Participant fails to comply with the Participant’s
obligations in connection with the Tax-Related Items.
By accepting this grant of Restricted Stock Units, the Participant expressly
consents to the methods of withholding Tax-Related Items by the Company and/or
its Subsidiaries as set forth herein, including the withholding of Shares and
the withholding from the Participant's wages/salary or other amounts payable to
the Participant. All other Tax-Related Items related to the Restricted Stock
Units and any Shares delivered in satisfaction thereof are the Participant's
sole responsibility.
10.Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant shall have any of the rights or privileges of a
stockholder of the Company in respect of any Restricted Stock Units (whether
vested or unvested) unless and until such Restricted Stock Units vest and the
corresponding Shares are issued. After such issuance, the Participant shall have
the rights of a stockholder





--------------------------------------------------------------------------------


7


of the Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares, if any.
11.Acknowledgments. The Participant acknowledges and agrees to the following:
(a)The Plan is discretionary in nature and the Committee may amend, suspend, or
terminate it at any time.
(b)The grant of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of the Restricted Stock Units even if the
Restricted Stock Units have been granted repeatedly in the past.
(c)All determinations with respect to such future Restricted Stock Units, if
any, including but not limited to, the times when the Restricted Stock Units
shall be granted or when the Restricted Stock Units shall vest, will be at the
sole discretion of the Committee.
(d)The Participant’s participation in the Plan is voluntary.
(e)The future value of the Shares is unknown and cannot be predicted with
certainty.
(f)No claim or entitlement to compensation or damages arises from the
termination or forfeiture of the Award, termination of the Plan, or diminution
in value of the Restricted Stock Units or Shares and the Participant irrevocably
releases the Company and its Subsidiaries from any such claim that may arise.
(g)Neither the Plan nor the Restricted Stock Units shall be construed to create
an employment relationship where any employment relationship did not otherwise
already exist.
(h)Nothing in the Agreement or the Plan shall confer upon the Participant any
right to continue to be employed by the Company or any Subsidiary or shall
interfere with or restrict in any way the rights of the Company or the
Subsidiary, which are hereby expressly reserved, to terminate the employment of
the Participant under applicable law.
(i)The transfer of the employment of the Participant between the Company and any
one of its Subsidiaries (or between Subsidiaries) shall not be deemed a
termination of service.
(j)Nothing herein contained shall affect the Participant’s right to participate
in and receive benefits under and in accordance with the then current provisions
of any pension, insurance or other Participant welfare plan or program of the
Company or any Subsidiary.
(k)The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Participant’s participation in
the Plan, or the Participant’s acquisition or sale of the underlying Shares. The
Participant is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding his or her participation in the Plan before
taking any action related to the Plan.
(l)In addition, the following provisions apply if the Participant is providing
services outside the United States:





--------------------------------------------------------------------------------


8


(i)The value of the Restricted Stock Units is an extraordinary item of
compensation, which is outside the scope of the Participant’s employment
contract (if any), except as may otherwise be explicitly provided in the
Participant’s employment contract (if any).
(ii)The Restricted Stock Units are not part of normal or expected compensation
or salary for any purpose, including, but not limited to, calculating
termination, severance, resignation, redundancy, end of service, or similar
payments, or bonuses, long-service awards, pension or retirement benefits.
(iii)The Participant acknowledges and agrees that neither the Company, the
Employer nor any Subsidiary shall be liable for any foreign exchange rate
fluctuation between Participant’s local currency and the United States Dollar
that may affect the value of the Restricted Stock Units or of any amounts due to
the Participant pursuant to the settlement of the Restricted Stock Units or the
subsequent sale of any Shares acquired upon settlement.
(iv)The Company reserves the right to impose other requirements on participation
in the Plan, on the Restricted Stock Units and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable in order
to comply with local law or other applicable Rule or facilitate the
administration of the Plan, and to require the Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
12.Changes in Stock. In the event that as a result of a stock dividend, stock
split, reclassification, recapitalization, combination of Shares or the
adjustment in capital stock of the Company or otherwise, or as a result of a
merger, consolidation, spin-off or other reorganization, the Company’s Class A
Common Stock, par value $.01, shall be increased, reduced or otherwise changed,
the Restricted Stock Units shall be adjusted automatically consistent with such
change to prevent substantial dilution or enlargement of the rights granted to,
or available for, the Participant hereunder.
13.Address for Notices. All notices to the Company shall be in writing and sent
to the Company’s General Counsel at the Company’s corporate headquarters.
Notices to the Participant shall be addressed to the Participant at the address
as from time to time reflected in the Company’s employment records as the
Participant’s address.
14.Transferability. The Participant shall have no right to sell, assign,
transfer, pledge or otherwise encumber the Restricted Stock Units in any manner
until the Shares are issued to Participant upon settlement. Following settlement
and issuance of Shares, in the event the Company permits Participant to arrange
for sale of Shares through a broker or another designated agent of the Company,
Participant acknowledges and agrees that the Company may block any such sale
and/or cancel any order to sell placed by the Participant, in each case if the
Participant is not then permitted under the Company’s insider trading policy to
engage in transactions with respect to securities of the Company. If the
Committee determines that the ability of the Participant to sell or transfer
Shares is restricted, then the Company may notify the Participant in accordance
with Section 13 of the Agreement. The Participant may only sell such Shares in
compliance with such notification by the Company.
15.Binding Agreement. Subject to the limitation on the transferability of this
Award contained herein, the Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.





--------------------------------------------------------------------------------


9


16.Plan Governs. The Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of the Agreement
and one or more provisions of the Plan, the provisions of the Plan shall govern.
17.Governing Law. The Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware, United States of America,
regardless of the law that might be applied under principles of conflict of
laws.
18.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of the Agreement.
19.Severability. In the event that any provision in the Agreement shall be held
invalid or unenforceable, such provision shall be severable from, and such
invalidity or unenforceability shall not be construed to have any effect on, the
remaining provisions of the Agreement.
20.Modifications to the Agreement. The Agreement constitutes the entire
understanding of the parties on the subjects covered. The Participant expressly
warrants that he or she is not executing the Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to the Agreement can be made only in an express written contract
executed by a duly authorized officer of the Company.
21.Amendment, Suspension or Termination of the Plan. By accepting this Award,
the Participant expressly warrants that he or she has received a right to an
equity based award under the Plan, and has received, read, and understood a
description of the Plan. The Participant understands that the Plan is
discretionary in nature and may be modified, suspended, or terminated by the
Company at any time.
22.Compliance with Laws and Regulations; General Restrictions on Delivery of
Shares. The Participant understands that the vesting of the Restricted Stock
Units under the Plan and the issuance, transfer, assignment, sale, or other
dealings of the Shares shall be subject to compliance by the Company (or any
Subsidiary) and the Participant with all applicable requirements under the laws
and Rules of the country of which the Participant is a resident. Furthermore,
the Participant agrees that he or she will not acquire Shares pursuant to the
Plan except in compliance with the laws and Rules of the country of which the
Participant is a resident.
The Company shall not be required to transfer or deliver any Shares, dividends,
dividend equivalents or distributions relating to such Shares until it has been
furnished with such opinions, representations or other documents as it may deem
necessary or desirable, in its discretion, to ensure compliance with any law or
Rules of the Securities and Exchange Commission or any other governmental
authority having jurisdiction under the Plan or over the Company, the
Participant, or the Shares or any interests therein. The Award of Restricted
Stock Units evidenced by the Agreement is also subject to the condition that, if
at any time the Committee administering the Plan shall determine, in its
discretion, that the listing, registration or qualification of the Shares (or
any capital stock distributed with respect thereto) upon the New York Stock
Exchange (or any other securities exchange or trading market) or under any
United States state or federal law or other applicable Rule, or the consent or
approval of any governmental regulatory body, is necessary or desirable as a
condition of, or in connection with, the granting of the Award of Restricted
Stock Units evidenced by the Agreement or the issuance, transfer or delivery of
the Shares (or the payment of any dividends, dividend equivalents or other
distributions related to the Shares), the Company shall not be required to
transfer or deliver any Shares, dividends, dividend equivalents or distributions
relating to such Shares unless such listing, registration, qualification,
consent or approval shall have been effected or obtained to the complete
satisfaction of the Committee and free of any conditions not acceptable to the
Committee.





--------------------------------------------------------------------------------


10


23.Authorization to Release and Transfer Necessary Personal Information. The
Participant hereby explicitly and unambiguously consents to the collection, use,
processing, and transfer, in electronic or other form, of his or her personal
data by and among, as applicable, the Company and its Subsidiaries for the
exclusive purpose of implementing, administering and managing the Participant’s
participation in the Plan. The Participant understands that the Company and its
Subsidiaries may hold certain personal information about the Participant
including, but not limited to, the Participant’s name, home address and
telephone number, date of birth, social security number (or any other social or
national identification number), salary, nationality, job title, number of
Restricted Stock Units and/or Shares held and the details of all Restricted
Stock Units or any other entitlement to Shares awarded, canceled, vested,
unvested or outstanding for the purpose of implementing, administering and
managing the Participant’s participation in the Plan (the “Data”). The
Participant understands that the Data may be transferred to the Company or any
of its Subsidiaries, or to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the Participant’s country or elsewhere, and that any recipient’s country
(e.g., the United States) may have different data privacy laws and protections
than the Participant’s country. The Participant understands that he or she may
request a list with the names and addresses of any potential recipients of the
Data by contacting his or her local human resources representative. The
Participant authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his or her participation in the Plan,
including any requisite transfer of such Data to a broker or other third party
assisting with the administration of Restricted Stock Units under the Plan or
with whom Shares acquired pursuant to the vesting of the Restricted Stock Units
or cash from the sale of such Shares may be deposited. Furthermore, the
Participant acknowledges and understands that the transfer of the Data to the
Company or its Subsidiaries or to any third parties is necessary for his or her
participation in the Plan. The Participant understands that Data will be held
only as long as is necessary to implement, administer and manage his or her
participation in the Plan. The Participant understands that he or she may, at
any time, view the Data, request additional information about the storage and
processing of the Data, require any necessary amendments to the Data or refuse
or withdraw the consents herein by contacting his or her local human resources
representative in writing. The Participant further acknowledges that withdrawal
of consent may affect his or her ability to vest in or realize benefits from the
Restricted Stock Units, and his or her ability to participate in the Plan. For
more information on the consequences of refusal to consent or withdrawal of
consent, the Participant understands that he or she may contact his or her local
human resources representative.
24.Electronic Delivery and Execution. The Participant hereby consents and agrees
to electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, plan documents, prospectus and prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other forms of communications) in
connection with this and any other Award made or offered under the Plan. The
Participant understands that, unless revoked by the Participant by giving
written notice to the Company pursuant to the Plan, this consent will be
effective for the duration of the Agreement. The Participant also understands
that he or she will have the right at any time to request that the Company
deliver written copies of any and all materials referred to above. The
Participant hereby consents to any and all procedures the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents that the Company may elect to deliver, and
agree that his or her electronic signature is the same as, and will have the
same force and effect as, his or her manual signature. The Participant consents
and agrees that any such procedures and delivery may be affected by a third
party engaged by the Company to provide administrative services related to the
Plan.
25.Appendix. Notwithstanding any provision of the Agreement to the contrary,
this Restricted Stock Unit grant and the Shares acquired under the Plan shall be
subject to any and all special terms and





--------------------------------------------------------------------------------


11


provisions as set forth in the Appendix, if any, for the Participant’s country
of residence (and country of employment, if different).







--------------------------------------------------------------------------------


12




APPENDIX
In addition to the terms and conditions of the Constellation Brands, Inc.
Long-Term Stock Incentive Plan (the “Plan”) and the Restricted Stock Unit
Agreement (the “Agreement”), the Participant’s grant of Restricted Stock Units
is subject to the following additional terms and conditions as set forth in this
appendix (the “Appendix”). All defined terms as contained in this Appendix shall
have the same meaning as set forth in the Plan and the Agreement.
CANADA
_______________________________________________________________________
Resale Restriction. The Participant is permitted to sell the Shares acquired
upon vesting through the designated broker appointed under the Plan, provided
the resale of Shares acquired under the Plan takes place outside of Canada
through the facilities of the stock exchange on which the shares are listed. The
shares are currently listed on the New York Stock Exchange.
Use of English Language. The parties acknowledge that it is their express wish
that the present agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English. As a convenience, the
award agreement and other documents have been translated into French. If the
meaning of the translated version of any document or text is different than the
English version, the English version will control. Les parties reconnaissent
avoir exigé la rédaction en anglais de la présente convention, ainsi que de tous
documents, notifications et procédures judiciaires conclus, donnés ou intentés
en vertu de la présente convention ou se rattachant directement ou indirectement
à la présente convention. Pour des raisons pratiques, la convention de
subvention et d’autres documents ont été traduits en langue française. Si le
sens de la version traduite de tout document ou si le texte est différent de la
version anglaise, la version anglaise prévaudra.
ITALY
_______________________________________________________________________
Exchange Control Information. If the Participant holds investments abroad or
foreign financial assets (e.g., cash, shares of stock, restricted stock units)
that may generate income taxable in Italy, the Participant is required to report
them on the Participant's annual tax returns (UNICO Form, RW Schedule) or on a
special form if no tax return is due, irrespective of their value. The same
reporting duties apply to the Participant if the Participant is a beneficial
owner of the investments, even if the Participant does not directly hold
investments abroad or foreign assets.
Data Privacy. This provision replaces Section 23 of the Agreement:
The Participant acknowledges receipt from the Company and the Participant's
employer – as data controllers (“Controllers”) – of information regarding the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described below for the purpose of implementing, administering
and managing the Participant’s participation in the Plan.
The Participant understands that the Participant's employer, the Company and any
Subsidiary may hold certain personal information about the Participant,
including, but not limited to, the Participant’s name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, directorships held in the Company or any
Subsidiary, details of all Restricted Stock





--------------------------------------------------------------------------------


13


Units, or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor and will process such data
for the exclusive purpose of implementing, managing and administering the Plan
(“Data”) and in compliance with applicable laws and regulations.
The Participant also understands that providing the Company with Data is
mandatory for compliance with local law and necessary for the performance of the
Plan and that the Participant’s refusal to provide such Data would make it
impossible for the Company to perform its contractual obligations and may affect
the Participant’s ability to participate in the Plan. The Controllers of
personal data processing are Constellation Brands, Inc., with registered offices
at 207 High Point Drive, Victor, New York, 14564, U.S.A., and Ruffino S.r.l.,
with registered offices at Piazzale Ruffino, 1, 50065 - Pontassieve (F1) Italy,
which is also the Company’s Representative in Italy for privacy purposes
pursuant to Legislative Decree no. 196/2003.
The Participant understands that Data will not be publicized, but it may be
accessible by the Participant's employer and its internal and external personnel
in charge of processing of such Data and by the data processor (the
“Processor”), where appointed, and by the Italian privacy representative, Mr.
Mattia Tognali, Piazzale Ruffino, 1, 50065 - Pontassieve (F1) Italy. An updated
list of Processors and other transferees of Data is available upon request from
the Participant's employer.
Furthermore, Data may be transferred to E*Trade Financial Corporate Services,
Inc. (the Company’s designated brokerage firm) and its affiliates (and any
banks, other financial institutions, or other brokers) involved in the
management and administration of the Plan. The Participant understands that Data
may also be transferred to the independent registered public accounting firm
engaged by the Company. The Participant further understands that the Company
and/or any Subsidiary will transfer Data among themselves as necessary for the
purpose of implementing, administering and managing the Participant’s
participation in the Plan, and that the Company and/or any Subsidiary may each
further transfer Data to third parties assisting the Company in the
implementation, administration, and management of the Plan, including any
requisite transfer of Data to a broker or other third party with whom the
Participant may elect to deposit any Shares acquired pursuant to the Award. Such
recipients may receive, possess, use, retain, and transfer Data in electronic or
other form, for the purposes of implementing, administering, and managing the
Participant’s participation in the Plan. The Participant understands that these
recipients may be acting as Controllers, Processors or persons in charge of
processing, as the case may be, in accordance with local law and may be located
in or outside the European Economic Area in countries such as in the United
States that might not provide the same level of protection as intended under
Italian data privacy laws. Should the Company exercise its discretion in
suspending all necessary legal obligations connected with the management and
administration of the Plan, it will delete Data as soon as it has completed all
the necessary legal obligations connected with the management and administration
of the Plan.
The Participant understands that Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Data is
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.
The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require the Participant’s
consent thereto as the processing is necessary to performance of contractual
obligations related to implementation, administration and management of the
Plan. The Participant understands that, pursuant to Section 7 of the Legislative
Decree no. 196/2003, the Participant has the right to, including but not limited
to, access, delete, update, correct, or terminate, for legitimate reason, the
Data processing. The Participant should contact the Participant's employer in
this regard.





--------------------------------------------------------------------------------


14


Furthermore, the Participant is aware that Data will not be used for direct
marketing purposes. In addition, Data provided can be reviewed and questions or
complaints can be addressed by contacting the Participant’s human resources
department.
Plan Document Acknowledgment. By accepting the Restricted Stock Units, you
acknowledge that (1) you have received a copy of the Plan, the Agreement and
this Appendix; (2) you have reviewed those documents in their entirety and fully
understand the contents thereof; and (3) you accept all provisions of the Plan,
the Agreement and this Appendix. You further acknowledge that you have read and
specifically and expressly approve, without limitation, the following sections
of the Agreement: “Responsibility for Taxes & Withholding”; “Acknowledgements”;
“Authorization to Release and Transfer Necessary Personal Information” as
replaced by the above consent in this Appendix; and “Governing Law”; and
"Grant."
MEXICO
_______________________________________________________________________
Use of English Language. The parties acknowledge that it is their express wish
that the present agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.  As a convenience, the
award agreement and other documents have been translated into Spanish.   If the
meaning of the translated version of any document or text is different than the
English version, the English version will control. Uso del idioma inglés. Las
partes señalan que es su expreso deseo que el presente acuerdo, así como todos
los documentos, comunicaciones y procedimientos judiciales en los que entren a
ser parte, otorgados o instituidos a este respecto, o relacionados directa o
indirectamente con el mismo, se redacten en inglés. Para su comodidad, el
acuerdo de adjudicación y otros documentos han sido traducidos al español. Si el
significado de la versión traducida de cualquier documento o texto no fuera el
mismo que el de la versión inglesa, prevalecerá el significado de la versión
inglesa.





